DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the input node is coupled to an output of the second amplifier recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (Fig. 2).
Regarding claim 1, Tsai (Fig. 2) discloses an amplifier circuit comprising an amplifier (BT1) configured to receive a RF input signal (Sin) from an input node (the node receiving the input signal Sin), a bias circuit (100) comprising a reference transistor (T1) coupled between a reference current source (Iref1) and ground (ground) and a bias transistor (T4) coupled to the reference transistor (T1) and configured to generate a main bias current (S1) to bias the amplifier (BT1), an input power sense circuit (110) coupled to the input node (the node receiving the input signal Sin), and an additional transistor (T2) coupled to the input power sense circuit (110) and to the bias transistor (T4) and wherein the additional transistor (T2) configured to generate an additional bias current (the current flowing from the collector terminal of the transistor T2 to the base terminal of the transistor BT1) to bias the amplifier (BT1) and the additional bias current (the current flowing from the collector terminal of the transistor T2 to the base terminal of the transistor BT1) responsive to a power level of the RF input signal (Sin). 
Regarding claims 13 and 17, Tsai (Fig. 2) discloses an amplifier circuit comprising the method steps of providing (130) a main bias signal (S2) to an amplifier (BT1), determining (110) a strength of a RF input signal (Sin), generating (120) a supplemental bias signal (S1) based on the strength of the RF input signal (Sin), and biasing (100) the amplifier (BT1) using the main bias signal (S2) and the supplemental bias signal (S1).    
Regarding claims 14 and 18, Tsai (Fig. 2) further comprising increasing (Iref2) a current of the supplemental bias current (S1) as the signal strength of the RF input signal (Sin) increases.

Regarding claims 16 and 20, Tsai (Fig. 2) further comprising implementing the RF coupled path (Sin, SC1, T2, T4, R5, S1, Vout) using a resistance (R6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (Fig. 2) in view of Kondo et al (Fig. 2).
Tsai (Fig. 2) discloses all the limitations in claim 12 except for that the input node is coupled to an input of the second amplifier. Kondo et al (Fig. 2) discloses an amplifier circuit comprising an input node (the terminal receiving the input signal RF IN) which is coupled to the input (base terminal of the transistor 200A) of the second amplifier (200A). It would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the second amplifier at the input terminal of the first amplifier (BT1 in Fig. 2 of Tsai) of Tsai (Fig. 2), such as taught by Kondo et al (Fig. 2) in order to provide the advantageous benefit of stabilizing the variation of the gain of the amplifier. Furthermore, the limitations of “the amplifier and the second amplifier are fabricated using BJT technology on a same gallium arsenide or gallium nitride die” which are well known in the amplifier art. As a consequence of forming the integrated circuit with a particular substrate material, such materials are well known in the art as obvious design choice.
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 21-30 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2666